Title: From George Washington to Brigadier General Henry Knox, 29 January 1777
From: Washington, George
To: Knox, Henry



Dear Sir,
Morris Town Jan. 29th 1777.

I have no doubt but that in the new appointment of Artillery Officers, you thought of Mr Machin in the manner he deserves—however, as he is now here, and has heard nothing from you on this Subject, I cannot help reminding you of him, as he appears from observation, and information, to be a person of Merit.
He has also mentioned something to me respecting his pay, which you will cause to be enquired into. he has receivd none, he says, since the Month of May. I am Dr Sir Yr Most Obt

Go: Washington

